955 So. 2d 665 (2007)
Rickey J. CARTER, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D06-4384.
District Court of Appeal of Florida, First District.
May 14, 2007.
Rickey J. Carter, pro se, Appellant.
Kim M. Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Appellee.
PER CURIAM.
The circuit court erred by construing appellant's petition for writ of habeas corpus as a petition for writ of mandamus and dismissing it as successive. The parole-revocation issue is properly raised by petition for writ of habeas corpus, and the issue has not been addressed on the merits in either the circuit court or in this court. We reverse and remand with directions to the circuit court to transfer the petition to the county where appellant is incarcerated. Because there are no fees permitted in a habeas proceeding, imposition of a lien against appellant's inmate account was also error.
*666 REVERSED and REMANDED for further proceedings.
BARFIELD, KAHN, and PADOVANO, JJ., Concur.